Title: From Thomas Jefferson to Edward Luttrell, 20 January 1789
From: Jefferson, Thomas
To: Luttrell, Edward



Sir
Paris Jan. 20. 1789.

Some of Major Claiborne’s grants of lands have been sent to me for authentication, and I have found and certified them to be authentic: and I have heard thro’ other channels, so as not to doubt the fact myself, that he has other large grants of lands, all on the Western waters. I knew Majr. Claiborne well during the late war, had occasion to do much business with him as he was in the quarter-master’s department, and from the qualities I then remarked in him, I should not hestitate to give full credit to his own affirmations relative to his titles.
As you propose to settle yourself in Virginia, you will do well to land in Norfolk. If your object be the practice of Physic the lower parts of the country, as more unhealthy, will be most profitable: if to settle merely as a farmer, then the cheapest and best lands are to be had in the interior parts of the country. Travelling from Norfolk Westwardly, you will see the different soils, climates, societies and prices, and combining these together according to your own views, you will be able to decide better for yourself where to settle than any other person can decide or advise you.. I never was on the Western waters myself, and therefore can say nothing of the lands on my own knowlege. But undoubtedly there is a mixture of good and bad there as every where else. I am Sir with great regard your most obedt. humble servt.,

Th: Jefferson

